 

 

 

 

 

OFFICE OF THE @PERRLI-Cv-02151-CFC Document 18 Filed 06/15/21 Page 1 of 5 Pagel #i.55 et.
UNITED STATES DISTRICT COURT WILMINGTON DE lez <qcis sec mil
844 N KING STREET, UNIT 18 . —— ee oe "nee
/ WILMINGTON, DELAWARE 19801-3570 Od BUN 2025 Pit a AL net
/ Rg INET yah matin,
OFFICIAL BUSINESS cae
A os
ee rpaan] Christopher Brian Sands
foe nf 2127 Naamans Rd
U.S. DISTRICT COURT Wilmington, DE 19810
DISTRICT OF DELAWARE | Nei eel,

 
Case 1:19-cv-02151-CFC Document12 Filed 06/03/21 Page 2 of 2 PagelD # 58

 

M [POLED

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
JUN 7 20zt |
FOR THE DISTRICT OF DELAWARE }
U.S. DISTRICT COURT
CHRISTOPHER BRIAN SANDS, DISTRICT OF DELAWARE
Plaintiff,
uo : Civ. No. 19-21514-CFC

DANA METZGER, et al.,
Defendants.
ORDER

WHEREAS, Christopher Brian Sands was a prisoner incarcerated at James T.
Vaughn Correctional Center in Smyrna, Delaware, at the time he filed his civil rights
complaint, along with an application to proceed in forma pauperis pursuant to 28 U.S.C.
§ 1915;

WHEREAS, on November 21, 2019, the Court granted Plaintiff leave to proceed
in forma pauperis and assessed a $350.00 filing fee of (D.I. 6);

WHEREAS, on May 27, 2021, the Court was advised Plaintiff had been released
from prison (D.I. 16);

WHEREAS, under the Prison Litigation Reform Act, release does not eliminate
the obligation of payment of a filing fee that could and should have been met from the
trust account while imprisonment continued. Robbins v. Switzer, 104 F.3d 895, 899
(7 Cir. 1997); see also Drayer v. Attorney General, 81 F. App’x 429 (3d Cir. 2003).

THEREFORE, at Wilmington this Third day of June in 2021, IT IS HEREBY

ORDERED that:
Case 1:19-cw-02151-CFC Document12 Filed OG/03/21 Page 2 of 2 PagelD #: 54

Within twenty-one days from the date of this order, Plaintiff shall either file a
long form application to proceed without prepayment of fees and affidavit so that the
court may determine whether he is still eligible to proceed without prepayment of the
$350.00 filing fee or pay the filing fee owed.

NOTE: Failure to timely comply with this order shall result in dismissal of

this case without prejudice.

hf bA-

UNITED STATES DISTRICT JUDGE
CasecliimeenO227Slcree Deeumertt17s Fileenoe7og77al Reaecvotipayeib Ht eA

 

~~ IN THE UNITED STATES DISTRICT COURT wi [PILED

FOR THE DISTRICT OF DELAWARE JUN tS 021 |

U.S. DISTRICT COURT

 

 

 

 

CHRISTOPHER BRIAN SANDS, DISTRICT OF DELAWARE
Plaintiff, ;
v. Civ, No. 19-2275-CFC
WARDEN DANA METZGER, et al.,
Defendants.
a ORDER

WHEREAS, Christopher Brian Sands was a prisoner incarcerated at James T.
Vaughn Correctional Center in Smyrna, Delaware, at the time he filed his civil rights
complaint, along with an application to proceed in forma pauperis pursuant to 28 U.S.C.
§ 1915;

WHEREAS, on December 18, 2019, the Court granted Plaintiff leave to proceed
in forma pauperis and assessed a $350.00 filing fee of (D.I. 6);

WHEREAS, on May 27, 2021, the Court was advised Plaintiff had been released
from prison (see Civ. No. 19-2151-CFC at D.I. 16);

WHEREAS, under the Prison Litigation Reform Act, release does not eliminate
the obligation of payment of a filing fee that could and should have been met from the
trust account while imprisonment continued. Robbins v. Switzer, 104 F.3d 895, 899
(7 Cir. 1997); see also Drayer v. Attorney General, 81 F. App’x 429 (3d Cir. 2003).

THEREFORE, at Wilmington this Third day of June in 2021, IT IS HEREBY

ORDERED that:
Case McWO22ZVSlere Bounties FiendeORIa Payeroti>payabA Ke

ar

Within twenty-one days from the date of this order, Plaintiff shall either file a
long form application to proceed without prepayment of fees and affidavit so that the
court may determine whether he is still eligible to proceed without prepayment of the
$350.00 filing fee or pay the filing fee owed.

NOTE: Failure to timely comply with this order shall result in dismissal of

this case without prejudice.

Aa PEAR.

UNITED STATES DISTRICT JUDGE
